DETAILED ACTION
Claims 1, 3-10, and 20 were rejected in the Office Action mailed 6/7/2022.
Applicants filed an RCE and amended claims 1, 4, and 20 on 9/7/2022.
Claims 1, 3-10, and 20-28 are pending, claims 21-28 are withdrawn.
Claims 1, 3-10, and 20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 September 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Berglund et al. (US 2017/0001244 A1) (hereinafter “Berglund”) in view of Molina Mesa et al. (US 2019/0202003 A1) (hereinafter “Molina”).

Regarding claim 1, Berglund teaches a method for manufacturing a metallic component having a core and a metallic cladding by HIP (Berglund, Abstract). Additionally, Berglund teaches the method includes the following steps: arranging a capsule and a core such that the capsule at least partially surrounds the core and such that a space is formed between at least a portion of the core and a portion of the capsule, filling the space with metallic cladding material such that the metallic cladding material covers at least a portion of the core, evacuating air from the capsule and sealing the capsule, and subjecting the capsule to hot isostatic pressing at a predetermined temperature (i.e., 1100-1200°C), pressure (i.e., 700-1100 bar), and time (i.e., 1-4 hours), so that the cladding material is bonded to the core and a solid body is formed (Berglund, [0009-0012] and [0045]). 
Berglund also teaches that the core may have any shape, cross-section, and dimension, i.e., a variable diameter, including, a complex geometry such as a mushroom shape, i.e., includes shoulders, and that the core may be manufactured by machining a solid piece of material into the desired shape (Berglund, [0025-0026]). Berglund also teaches that a suitable material for the core is tool steel (Berglund, [0026]). Moreover, Berglund teaches that the metallic cladding material is a metal powder and has a different chemical composition that the core (Berglund, [0040-0041]). Berglund also teaches that space which is filled with the metallic cladding material can be positioned in different places as desired, i.e., the space could include the shoulders of the mushroom shaped core (Berglund, [0053-0060] and Figures 7-11). 

The metallic component of Berglund corresponds to a solid steel rotor of the present invention. The core being machined into any shape including a mushroom shape and arranging a capsule around at least part of the core of Berglund corresponds to comprising providing a solid steel rod having a variable diameter in a capsule and machining the solid steel rod to include shoulders of the present invention. The metallic cladding powder, having a different chemical composition to the core, filled into the space of Berglund, corresponds to providing an alloy powder layer in the capsule positioned around select portions of the solid steel rod such that the alloy powder covers the shoulders of the solid steel rod, the powder layer comprising alloy material that is different from the steel of the solid steel rod of the present invention. 
The sealing of the capsule of Berglund, corresponds to closing the capsule of the present invention. The hot isostatic pressing of the capsule of Berglund corresponds to introducing the capsule to a hot isostatic pressing chamber of the present invention. The predetermined temperature and pressure so that the cladding material is bonded to the core and a solid body is formed of Berglund corresponds to increasing the pressure and temperature within the chamber causing the powder layer to compress into a cladding and the cladding to weld to the solid steel rod of the present invention. 

However, Berglund does not explicitly disclose the steel rod having a surface comprising grooves formed along at least a portion of the surface.
With respect to the difference, Molina teaches a method for manufacturing structural steel components with local reinforcements, where the steel product comprises grooves in a zone to be reinforced and then depositing a reinforcement material on the inner surface of the grooves (Molina, [0012]).
As Molina expressly teaches machining the grooves in the steel permits a precise material deposition process as the zone is already predefined, the use of the groove enables the combination of two different reinforcement types, improves resistance to buckling forces, and improves the behavior of the reinforcement (Molina, [0015]). 
Berglund and Molina are analogous art as they are both drawn to a method of adding a  powder layer to the outside of select portions of a steel core material (Berglund, Abstract; Molina, Abstract).
In light of the motivation to machine grooves in the outside surface of a steel core material as taught in Molina above, it therefore would have been obvious to one of ordinary skill in the art to machine grooves on the outside of the core of Berglund prior to adding the cladding layer in order to provide a precise material deposition zone, enable to combination of different reinforcement types, improve the resistance to buckling forces, and improve the behavior of the cladding section (Molina, [0015]), and thereby arrive at the present invention. 
Given that the combination of Berglund in view of Molina provides for grooves to be machined into the surface of the steel core, the process of Berglund would also provide an alloy powder layer over the grooves in the solid steel rod, and compress the cladding over the grooves of the solid steel rod, as presently claimed. 

Regarding claim 3, given that Berglund in view of Molina provides for grooves to be machined into the surface of the steel core, the process of Berglund would also provide an alloy powder layer over the grooves in the solid steel rod, and compress the cladding over the grooves of the solid steel rod, it would be obvious for at least some of the metallic powder to fill the grooves in the core of Berglund in view of Molina. Therefore, the powder layer is positioned at least in the grooves of claim 3 of the present invention. 

Regarding claim 6, Berglund also teaches that the capsule is also referred to as a mold or form and defines the general outer contour of at least a portion of the final component (Berglund, [0036]). The mold defining the general outer contour of the final component of Berglund corresponds to wherein the capsule is a mold and therein the increasing pressure and temperature within the chamber further causes the alloy powder layer to compress into a cladding shaped according to the mold of the present invention. 




Claims 7-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Berglund in view of Molina as applied to claim 1 above, and further in view of Liang et al. (CN 103722294A) (hereinafter “Liang”).
The Examiner has previously provided a machine translation of CN103722294 A. The citation of the prior art in this rejection refers to this machine translation.

Regarding claims 7, 8, 9, and 10, while Berglund teaches a steel core and a powder composition pressed to the core (Berglund, Abstract), Berglund does not explicitly disclose providing an intermediate layer between the solid steel rod and the alloy powder layer at a welding zone, the intermediate layer comprises at least some material that is the same of the steel rod, wherein the intermediate layer comprises doping a surface of the solid steel rod, or wherein the intermediate layer diffuses into the solid steel rod and the powder layer. 
With respect to the difference, Liang teaches attaching a layer of chromium to the surface of a stainless steel core by electroplating prior to placing a copper-chromium alloy on the stainless steel core (Liang, [0027]). Liang also teaches that the three layers are fused together during the heating process and that the stainless steel core contains 0.5-0.5 wt.% chromium (Liang, [0014] and [0030]).
As Liang expressly teaches, the use of a chromium intermediate layer allows for the interface stability to be significantly improved and allows for the connection of dissimilar materials (Liang, [0014]). 
Berglund, Molina, and Liang are analogous art as they are all drawn to a method of making a component containing layers of differing materials (Berglund, Abstract; Molina, Abstract; Liang, [0014]).
In light of the motivation to place a chromium intermediate layer between the steel core and outer alloy layer as taught in Liang above, it therefore would have been obvious to one of ordinary skill in the art to electroplate a chromium layer between the steel core and powdered metallic cladding material of Berglund in view of Molina in order to significantly improve the interface stability (Liang, [0014]), and thereby arrive at the present invention.
The chromium layer of Liang corresponds to providing an intermediate layer between the solid steel rod and the alloy powder layer at a welding zone of claim 7 of the present invention. The presence of chromium in the stainless steel and the chromium layer of Liang corresponds to the intermediate layer comprises at least some material that is the same of the steel rod of claim 8 of the presently claimed. Electroplating the chromium layer of Liang corresponds to wherein the intermediate layer comprises doping a surface of the solid steel rod of claim 9 of the present invention. The fusion bonding of the chromium layer to the steel core and the copper-chromium layer of Liang, corresponds to wherein the intermediate layer diffuses into the solid steel rod and the powder layer of claim 10 of the present invention. 

Regarding claim 20, Berglund teaches a method for manufacturing a metallic component having a core and a metallic cladding by HIP (Berglund, Abstract). Additionally, Berglund teaches the method includes the following steps: arranging a capsule and a core such that the capsule at least partially surrounds the core and such that a space is formed between at least a portion of the core and a portion of the capsule, filling the space with metallic cladding material such that the metallic cladding material covers at least a portion of the core, evacuating air from the capsule and sealing the capsule, and subjecting the capsule to hot isostatic pressing at a predetermined temperature (i.e., 1100-1200°C), pressure (i.e., 700-1100 bar), and time (i.e., 1-4 hours), so that the cladding material is bonded to the core and a solid body is formed (Berglund, [0009-0012] and [0045]). 
Berglund also teaches that the core may have any shape, cross-section, and dimension, i.e., a variable diameter, including, a complex geometry such as a mushroom shape, i.e., includes shoulders, and that the core may be manufactured by machining a solid piece of material into the desired shape (Berglund, [0025-0026]). Berglund also teaches that a suitable material for the core is tool steel (Berglund, [0026]). Moreover, Berglund teaches that the metallic cladding material is a metal powder and has a different chemical composition that the core (Berglund, [0040-0041]). Berglund also teaches that space which is filled with the metallic cladding material can be positioned in different places as desired, i.e., the space could include the shoulders of the mushroom shaped core (Berglund, [0053-0060] and Figures 7-11). 

The metallic component of Berglund corresponds to an electro-magnetic rotor of the present invention. The core being machined into any shape including a mushroom shape and arranging a capsule around at least part of the core of Berglund corresponds to the solid steel rod having shoulders of the present invention. The metallic cladding material, having a composition different to the core, loaded into the capsule of Berglund, corresponds to filling a capsule with a first alloy comprising a first material of the present invention. Given that the shape of the core may include shoulders and be encompassed in the capsule prior to adding the cladding material of Berglund, it would have been obvious to one of ordinary skill in the art that the second alloy would cover the shoulders of the solid rod of the present invention. 

However, Berglund does not explicitly disclose (a) the steel rod having a surface comprising grooves formed along at least a portion of the surface or (b) a source-layer.

With respect to difference (a), Molina teaches a method for manufacturing structural steel components with local reinforcements, where the steel product comprises grooves in a zone to be reinforced and then depositing a reinforcement material on the inner surface of the grooves (Molina, [0012]).
As Molina expressly teaches machining the grooves in the steel permits a precise material deposition process as the zone is already predefined, the use of the groove enables the combination of two different reinforcement types, improves resistance to buckling forces, and improves the behavior of the reinforcement (Molina, [0015]). 
Berglund and Molina are analogous art as they are both drawn to a method of adding a  powder layer to the outside of select portions of a steel core material (Berglund, Abstract; Molina, Abstract).
In light of the motivation to machine grooves in the outside surface of a steel core material as taught in Molina above, it therefore would have been obvious to one of ordinary skill in the art to machine grooves on the outside of the core of Berglund prior to adding the cladding layer in order to provide a precise material deposition zone, enable to combination of different reinforcement types, improve the resistance to buckling forces, and improve the behavior of the cladding section (Molina, [0015]), and thereby arrive at the present invention. 
Given that the combination of Berglund in view of Molina provides for grooves to be machined into the surface of the steel core, the process of Berglund would also provide an alloy powder layer over the grooves in the solid steel rod, and compress the cladding over the grooves of the solid steel rod, as presently claimed.

With respect to difference (b), Liang teaches attaching a layer of chromium to the surface of a stainless steel core by electroplating prior to placing a copper-chromium alloy on the stainless steel core (Liang, [0027]). Liang also teaches that the three layers are fused together during the heating process and that the stainless steel core contains 0.5-0.5 wt.% chromium (Liang, [0014] and [0030]).
As Liang expressly teaches, the use of a chromium intermediate layer allows for the interface stability to be significantly improved and allows for the connection of dissimilar materials (Liang, [0014]). 
Berglund, Molina, and Liang are analogous art as they are all drawn to a method of making a component containing layers of differing materials (Berglund, Abstract; Molina, Abstract; Liang, [0014]).
In light of the motivation to place a chromium intermediate layer between the steel core and outer alloy layer as taught in Liang above, it therefore would have been obvious to one of ordinary skill in the art to electroplate a chromium layer between the steel core and powdered metallic cladding material of Berglund in view of Molina in order to significantly improve the interface stability (Liang, [0014]), and thereby arrive at the present invention.

The stainless steel core fused to the metallic cladding material and chromium intermediate layer of Berglund in view of Molina and Liang corresponds to a second alloy that accumulates the first material in the grooves of the solid rod when welded to the first alloy of the present invention. The chromium layer electroplated to the core of Liang corresponds to a source-layer at one or more a welding zones of the first alloy and the second alloy, wherein the source-layer comprises the first material of the present invention. The sealing of the capsule of Berglund, corresponds to enclosing the capsule around the first alloy, the second alloy, and the source-layer of the present invention. The hot isostatic pressing of the capsule to form a solid body of Berglund corresponds to welding the first alloy and the second alloy at the one or more welding zones of the first alloy and the second alloy inside a hot isostatic pressing of the present invention.





Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Berglund in view of Molina as applied to claim 1 above, and further in view of Hasegawa et al. (JP 2001211615A) (hereinafter “Hasegawa”).
The Examiner has provided a machine translation of JP 2001211615A. The citation of the prior art in this rejection refers to the machine translation.

Regarding claims 4 and 5, while Berglund teaches that the core may have any shape, such as a mushroom shape, i.e., includes shoulders, and that the core may be manufactured by machining a solid piece of material into the desired shape (Berglund, [0025-0026]), Berglund does not explicitly disclose wherein the cladding forms recessed short circuit rings on the solid steel rod or providing steel end ring in the capsule, wherein the increasing pressure and temperature within the chamber further causes the steel end rings to weld to the solid steel rod and the cladding.
With respect to the difference Hasegawa teaches a method for manufacturing a rotor cage-type induction motor comprising a rotor core and a rotor conductor, in which the rotor conductor consists of a pair of cylindrical end ring portions that surround the rotor core in a ring shape and a relatively thin coating portion that connects the end ring portions (Hasegawa, [0001] and [0014]). Hasegawa also teaches a stepped recess corresponds to the end ring portion and the coating portion is formed on the surface of the rotor cores made of a soft magnetic material (Hasegawa, [0014]). Moreover, Hasegawa teaches that the end ring portion and the coating portion are tightly adhered and filled in the stepped recess under vacuum by a HIP device (Hasegawa, [0014]).  
As Hasegawa expressly teaches, the joining of the end ring portion and the coating portion in the stepped recesses of the rotor core, creates no local concentration, and the stress due to centrifugal force is reduced, have high tensile strength, and withstand high peripheral speed (Hasegawa, [0017]). 
Berglund, Molina, and Hasegawa are analogous art as they are all drawn a method of adding an extra powder layer to the outside of select portions of a steel core material (Berglund, Abstract; Molina, Abstract; Hasegawa, [0014]). 
In light of the motivation to form stepped recesses that are filled with an end ring portion and a coating portion as taught in Hasegawa above, it therefore would have been obvious to one of ordinary skill in the art that the cladding would form stepped recesses and that end rings could be placed prior to being placed in the capsule of Berglund and then subjected to HIP to weld the end rings to the core in order to reduce the stress due to centrifugal force, increase the tensile strength, and withstand high peripheral speed, and thereby arrive at the claimed invention. 
	
 
Response to Arguments
The Examiner finds the arguments about Lenz not including the shoulders in the capsule and being encompassed by the metallic alloy powder persuasive. However, the amendments necessitated a new set of rejections as set forth above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        /BRIAN D WALCK/Primary Examiner, Art Unit 1738